Case: 13-11333      Document: 00512735685         Page: 1    Date Filed: 08/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                      No. 13-11333                            FILED
                                                                        August 15, 2014
                                                                         Lyle W. Cayce
DANNY EUGENE IVIE,                                                            Clerk

                                                 Plaintiff-Appellant

v.

GREG ABBOTT, Attorney General for the State of Texas; RICK THALER,
Corrections Director, Texas; STUART JENKINS, B.P.P. Director, Texas,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-3157


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Danny Eugene Ivie, Texas prisoner # 1719844, seeks leave to proceed in
forma pauperis (IFP) to appeal the district court’s dismissal of his 42 U.S.C.
§ 1983 complaint as time barred.            In his complaint, he alleged that the
defendants violated his rights to due process and against cruel and unusual
punishment by treating him as a sex offender when he was never admonished
prior to his guilty plea that he would be required to register as a sex offender.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11333     Document: 00512735685     Page: 2   Date Filed: 08/15/2014


                                  No. 13-11333

After the district court dismissed his complaint, it denied his motion for leave
to proceed IFP on appeal, certifying that his appeal was not taken in good faith.
See 28 U.S.C. § 1915(a)(3).
      By moving for leave to proceed IFP, Ivie is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a)(5).         In his brief
supporting his IFP motion, Ivie argues that (1) the district court failed to
address the underlying merits of all of his claims; and (2) the limitations period
did not begin to run until December 2, 2011, when the State admitted during
a state habeas corpus hearing that it had not admonished him prior to his
guilty plea that he would be required to register as a sex offender.
      Although the statute of limitations applicable in this case is the two-year
limitations period used for Texas personal injury claims, see Stanley v. Foster,
464 F.3d 565, 568 (5th Cir. 2006), “the accrual date of a § 1983 cause of action
is a question of federal law that is not resolved by reference to state law,”
Wallace v. Kato, 549 U.S. 384, 388 (2007). Under federal law, a claim generally
accrues “the moment the plaintiff becomes aware that he has suffered an injury
or has sufficient information to know that he has been injured” and that there
is a connection between his injury and the defendant’s actions. Piotrowski v.
City of Houston, 237 F.3d 567, 576 (5th Cir. 2001) (internal quotation marks
and citation omitted). “[W]here it is clear from the face of a complaint filed in
forma pauperis that the claims asserted are barred by the applicable statute of
limitations, those claims are properly dismissed” under § 1915. Gartrell v.
Gaylor, 981 F.2d 254, 256 (5th Cir. 1993).
      As found by the district court, the limitations period began when Ivie
was released in March 2004 and reportedly began experiencing the negative
effects of the sex offender restrictions. Ivie’s § 1983 complaint was therefore



                                        2
    Case: 13-11333    Document: 00512735685     Page: 3   Date Filed: 08/15/2014


                                 No. 13-11333

untimely and the district court did not err by dismissing it without considering
the underlying merits of his claims. See Gartrell, 981 F.2d at 256. Because
Ivie has not shown that his appeal involves a nonfrivolous issue, we deny his
motion to proceed IFP on appeal and dismiss his appeal as frivolous. See
Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      This court’s dismissal of his appeal as frivolous counts as a strike for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-
88 (5th Cir. 1996). We warn Ivie that if he accumulates at least three strikes
under § 1915(g), he may not proceed IFP in any civil action or appeal filed in a
court of the United States while he is incarcerated or detained in any facility
unless he is under imminent danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; § 1915(g) WARNING
ISSUED.




                                       3